DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed July 1, 2022 has been entered. Claims 1-2, 4-7 have been amended and claims 8-9 are new claims. 

Status of the Rejection
Applicant’s amendments to the Claims have overcome all 35 U.S.C. § 102 rejections for claims 1-7 previously set forth in the Non-Final Office Action mailed May 5, 2022. 
New grounds of rejection for Claims 1-9 under 35 U.S.C. § 102 are necessitated by the amendments as outlined below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba et al. (US Pat. Pub. 2018/0011049 A1).


Regarding claim 1, Oba teaches a sensor (a gas sensor 1 [para. 0059]) comprising:
a sensor element extending in an axial direction (a detection element 5 inserted into the metallic shell 3 and extending in the axial direction [para. 0061] and Fig.1);
a plurality of metal terminals configured to be electrically connected to the sensor element (a plurality of metal terminals 41 [para. 0060]; a plurality of metal terminals 41 are disposed between the detection element 5 and the insulating separator 12 inside the insulating separator 12, and thereby are electrically connected to the respective electrode terminal portions 31-36 of the detection element 5 [para. 0064]), and
a separator having a tubular shape, the separator being configured to surround a rear side of the sensor element and configured to hold the metal terminals (an insulating separator 12 disposed inside the sleeve 11 and houses a rear end portion of the detection element 5 [para. 0061]; a plurality of metal terminals 41 are disposed between the detection element 5 and the insulating separator 12 inside the insulating separator 12, and thereby are electrically connected to the respective electrode terminal portions 31-36 of the detection element 5 [para. 0064]. The insulating separator 12 is configured to be separable into a front-side separator 13 and a rear-side separator 14. [para. 0077]. The front-side separator 13 is a tubular member formed using an insulating material [para. 0078]. The rear-side separator 14 is a tubular member formed using an insulating material [para. 0079]), wherein 
the separator includes a front side separator and a rear side separator respectively disposed on a front side and a rear side in the axial direction (The insulating separator 12 is configured to be separable into a front-side separator 13 and a rear-side separator 14 [para. 0077]. Fig.1 shows that the front side separator 13 and rear side separator 14 are disposed on a front side and a rear side in the axial direction. Details on the front side separator 13 and rear side separator 14 are described in paragraphs [0078]-[0079]), 
the metal terminals each include a front side metal terminal and a rear side metal terminal respectively held by the front side separator and the rear side separator (The front-side separator 13 has a terminal arrangement hole 13b houses therein the rear end portion (i.e., the electrode terminal portions 31-36) of the detection element 5, and front end portions of the plurality of metal terminals 41 (i.e., the front-side terminal members 43) electrically connected to the electrode terminal portions 31-36 [para. 0078]. Inside the rear-side separator 14, a plurality of terminal arrangement holes penetrating in the axial direction are formed. In the rear-side separator 14, rear end portions of the metal terminals 41 (i.e., the rear-side terminal members 45) are housed in the plurality of terminal arrangement holes, respectively [para. 0079]. The front-side terminal member 43 and the real-side terminal member 45 correspond, respectively, to the front side metal terminal and the rear side metal terminal in this instant application),
a first connection portion that is a male terminal or a female terminal is provided on a rear side of the front side metal terminal (As shown in Fig.3, the front-side terminal member 43 is formed by bending a long and thin plate-shaped metal material, and includes a main body 101, a female connection portion 102, extension portions 103, a bent portion 104, and an element contact portion 105 [para. 0084 ]. Fig.3 shows that the first connection portion 102 is provided on a rear side of the front side metal terminal 43); 
a second connection portion that is a male terminal or a female terminal and that serves as a counterpart terminal to be fitted to the first connection portion is provided on a front side of the rear side metal terminal (the rear-side terminal member 45 is formed by bending a long and thin plate-shaped metal material, and includes a signal line connection portion 131 and a male connection portion 132 [para. 0094]. Fig.3 details that the second connection portion 132 is provided on a front side of the rear side metal terminal 45, and fits to the first female connection portion 102), and 
a central axis in the axial direction of one of the first connection portion and the second connection portion, in all of the plurality of metal terminals, is displaced toward a radially outer side of the sensor element relative to a central axis in the axial direction of a counterpart thereof, and the first connection portion and the second connection portion are in contact with each other (The following annotated Fig.6 in Oba shows the front-side terminal member 43 and the rear-side terminal member 45 being connected to each other, taken along a direction perpendicular to an axial direction [paras. 0048, 0099]. 111 and 113 are part of the first connection portion 102, as shown in Fig.3. The inner circle and outer circle in the annotated Fig.6 in Oba represent, respectively, the outer peripheral surface of the male connection portion 132 (the second connection portion) and the inner peripheral surface of the female connection portion 111 (a part of the first connection portion 102 as shown in Fig.3). The annotated Fig.6 in Oba shows that the first connection portion and the second connection portion are in contact with each other, and the central axis in the axial direction of the first connection portion does not coincide with the central axis in the axial direction of the second connection portion. Thus, Oba teaches the claimed limitations). 


    PNG
    media_image1.png
    590
    640
    media_image1.png
    Greyscale

Regarding claim 2, Oba teaches the sensor as claimed in claim 1, wherein one of each first connection portion and each second connection portion is the male terminal, and a central axis in the axial direction of the male terminal, in all of the plurality of metal terminals, is displaced toward the radially outer side relative to a central axis in the axial direction of a counterpart thereof (Oba teaches that each second connection portion is the male terminal (the rear-side terminal member 45 includes a male connection portion 132 [para. 0094]). The above annotated Fig.6 in Oba shows that a central axis in the axial direction of the male terminal (marked by 132 and the red inner circle), in all of the plurality of metal terminals, is displaced toward the radially outer side relative to a central axis in the axial direction of a counterpart thereof).  

Regarding claim 3, Oba teaches the sensor as claimed in claim 2, wherein the first connection portion and the second connection portion are welded to each other at a contact portion (the male connection portion and the female connection portion may be welded together at a contact portion between the male connection portion and the female connection portion [para.0026]).

Regarding claim 4,  Oba teaches the sensor as claimed in claim 1, wherein when, viewed in the axial direction, a predetermined line segment that passes through a center of gravity of the sensor element and that does not pass through the first connection portions and the second connection portions is drawn, all of the axes of one of the first connection portions and the second connection portions are displaced so as to be farther away from the line segment relative to the central axis of the counterparts thereof (The first connection portion and the second connection are aligned, as shown in the above annotated Fig.6 in Oba in addition to Fig.7. As shown in Fig.1, the sensor element 5 is positioned along the central axis of the sensor, and the first connection portion (part of 43) and the second connection portion (part of 45) are displaced toward a radially outer side of the sensor element. Therefore, the central axes in the axial direction of the first connection portion, the second connection portion, and the sensor element do not coincide with each other. When, viewed in the axial direction, a predetermined line segment that passes through a center of gravity of the sensor element and that does not pass through the first connection portions and the second connection portions is drawn, all of the axes of one of the first connection portions and the second connection portions are displaced so as to be farther away from the line segment relative to the central axis of the counterparts thereof. Based on Figs. 1, 9A, 9B, and 10, for example, one can draw a cross-section viewed in the axial direction, as schematically shown in the following figure. The red dash line in the following schematic draw passing through a center of gravity of the sensor element, which passes through the central circle B, and does not pass through the first and second connection portions, both of which pass through the positions of the circles A. All of the axes of one of the first connection portions and the second connection portions are displaced so as to be farther away from the line segment (the red dash line) relative to the central axis of the counterparts thereof. Note that the central axis in the axial direction of the first connection portion is radially offset to the central axis in the axial direction of the second connection portion as shown in the above annotated Fig.6 in Oba, as outlined in the rejected claim 1 above). 


    PNG
    media_image2.png
    678
    688
    media_image2.png
    Greyscale

Figure for claim 4: Schematics of the positions of the sensor element (passing through the central circle B) and the first and second connection portions, each of which passes through the circles A, viewed in the axial direction.  

Regarding claim 5, Oba teaches a method for manufacturing a sensor ([paras. 0118-0137] and Fig.8 detail the procedure for manufacturing a sensor 1), the sensor including
a sensor element extending in an axial direction (a detection element 5 inserted into the metallic shell 3 and extending in the axial direction [para. 0061] and Fig.1),
a plurality of metal terminals configured to be electrically connected to the sensor element (a plurality of metal terminals 41 [para. 0060]; a plurality of metal terminals 41 are disposed between the detection element 5 and the insulating separator 12 inside the insulating separator 12, and thereby are electrically connected to the respective electrode terminal portions 31-36 of the detection element 5 [para. 0064]), and
a separator having a tubular shape, the separator being configured to surround a rear side of the sensor element and configured to hold the metal terminals (an insulating separator 12 disposed inside the sleeve 11 and houses a rear end portion of the detection element 5 [para. 0061]; a plurality of metal terminals 41 are disposed between the detection element 5 and the insulating separator 12 inside the insulating separator 12, and thereby are electrically connected to the respective electrode terminal portions 31-36 of the detection element 5 [para. 0064]. The insulating separator 12 is configured to be separable into a front-side separator 13 and a rear-side separator 14. [para. 0077]. The front-side separator 13 is a tubular member formed using an insulating material [para. 0078]. The rear-side separator 14 is a tubular member formed using an insulating material [para. 0079]),
the separator including a front side separator and a rear side separator respectively disposed on a front side and a rear side in the axial direction (The insulating separator 12 is configured to be separable into a front-side separator 13 and a rear-side separator 14 [para. 0077]. Fig.1 shows that the front side separator 13 and rear side separator 14 are disposed on a front side and a rear side in the axial direction. Details on the front side separator 13 and rear side separator 14 are described in paragraphs [0078]-[0079]), 
the metal terminals each including a front side metal terminal and a rear side metal terminal respectively held by the front side separator and the rear side separator (The front-side separator 13 has a terminal arrangement hole 13b houses therein the rear end portion (i.e., the electrode terminal portions 31-36) of the detection element 5, and front end portions of the plurality of metal terminals 41 (i.e., the front-side terminal members 43) electrically connected to the electrode terminal portions 31-36 [para. 0078]. Inside the rear-side separator 14, a plurality of terminal arrangement holes penetrating in the axial direction are formed. In the rear-side separator 14, rear end portions of the metal terminals 41 (i.e., the rear-side terminal members 45) are housed in the plurality of terminal arrangement holes, respectively [para. 0079]. The front-side terminal member 43 and the real-side terminal member 45 correspond, respectively, to the front side metal terminal and the rear side metal terminal in this instant application),
a first connection portion being provided on a rear side of the front side metal terminal, the first connection portion being a male terminal or a female terminal (As shown in Fig.3, the front-side terminal member 43 is formed by bending a long and thin plate-shaped metal material, and includes a main body 101, a female connection portion 102, extension portions 103, a bent portion 104, and an element contact portion 105 [para. 0084 ]. Fig.3 shows that the first connection portion 102 is provided on a rear side of the front side metal terminal 43),
a second connection portion being provided on a front side of the rear side metal terminal, the second connection portion being a male terminal or a female terminal and serving as a counterpart terminal to be fitted to the first connection portion (The rear-side terminal member 45 is formed by bending a long and thin plate-shaped metal material, and includes a signal line connection portion 131 and a male connection portion 132 [para. 0094]. Fig.3 details that the second connection portion 132 is provided on a front side of the rear side metal terminal 45, and fits to the first female connection portion 102),
	the method comprising:  
a terminal insertion step of inserting the front side metal terminal into the front side separator and inserting the rear side metal terminal into the rear side separator (the front-side insertion step and the rear-side insertion step shown in Fig.8; In the front-side insertion step, the front-side terminal members 43 are inserted into the front-side separator 13, with the female connection portions 102 of the front-side terminal members 43 being positioned at the rear side of the front-side separator 13 [para. 0119]. In the rear-side insertion step, the rear-side terminal members 45 are inserted into the rear-side separator 14, with the male connection portions 132 of the rear-side terminal members 45 being positioned at the front side of the rear-side separator 14 [para. 0120]); and
a terminal fitting step (fitting step S30 in Fig.8) of, after the terminal insertion step, assembling the rear side separator to a rear side of the front side separator, and, during the assembling, inserting one of the first connection portion and the second connection portion into the other of the first connection portion and the second connection portion, thereby assembling the front side metal terminal and the rear side metal terminal to each other (In the fitting step, the rear end of the front-side separator 13 and the front end of the rear-side separator 14 are fitted to each other, thereby connecting the female connection portions 102 of the front-side terminal members 43 and the male connection portions 132 of the rear-side terminal members 45), wherein
after the terminal fitting step, when the front side separator and the rear side separator are viewed with axes thereof aligned with each other, a central axis in the axial direction of one of the first connection portion and the second connection portion, in all of the plurality of metal terminals, is displaced toward a radially outer side of the sensor element relative to a central axis in the axial direction of a counterpart thereof, and the first connection portion and the second connection portion are in contact with each other (The inner circle and outer circle in the annotated Fig.6 in Oba represent, respectively, the outer peripheral surface of the male connection portion 132 (a part of the second connection portion shown in Fig.3) and the inner peripheral surface of the female connection portion 111 (a part of the first connection portion 102 shown in Fig.3). The annotated Fig.6 in Oba shows that the first connection portion and the second connection portion are in contact with each other, and the central axis in the axial direction of the first connection portion does not coincide with the central axis in the axial direction of the second connection portion). 


    PNG
    media_image3.png
    316
    224
    media_image3.png
    Greyscale


Regarding claim 6, Oba teaches the method for manufacturing the sensor as claimed in claim 5, wherein after the terminal insertion step and before the terminal fitting step, when the front side separator and the rear side separator are viewed with the axes thereof aligned with each other, the central axis of one of the first connection portion and the second connection portion, in all of the plurality of metal terminals, is displaced toward the radially outer side of the sensor element relative to the central axis of the counterpart thereof (The dash-dotted line in the above annotated Fig.10 of Oba represents an axis of the front side separator 13 and an axis of the rear side separator 14, and the two axes are overlapped suggesting that the front side separator and the rear side separator are viewed with axes thereof aligned with each other. The above annotated Fig.6 in Oba shows that the central axis of one of the first connection portion and the second connection portion, in all of the plurality of metal terminals, is displaced toward the radially outer side of the sensor element relative to the central axis of the counterpart thereof).

Regarding claim 7,  Oba teaches the method for manufacturing the sensor as claimed in claim 5, wherein in the terminal fitting step, at least one of the first connection portion and the second connection portion is moved such that the central axis of the first connection portion and the central axis of the second connection portion are aligned with each other, and then one of the first connection portion and the second connection portion is inserted into the other of the first connection portion and the second connection portion (Oba teaches wherein when the male connection portion 132 is inserted into the female connection portion 102, as shown in Figs. 6 and 7, front-side ends of the terminal contact portions 113 of the female connection portion 102 come into contact with the outer peripheral surface of the male connection portion 132, and press the male connection portion 132 inward [para. 0099]. Paragraphs [0101]-[0104] and Fig. 8 teach the detailed step of connecting the front-side terminal member 43 and the rear-side terminal member 45).

Regarding claim 8, Oba teaches the sensor as claimed in claim 1, wherein the first connection portion has a circular or polygonal cross section in a direction perpendicular to the axial direction, and the second connection portion has a circular or polygonal cross section in a direction perpendicular to the axial direction (the above annotated Fig.6 in Oba shows that both the first connection portion and the second connection portion have a circular cross section in a direction perpendicular to the axial direction).
  
Regarding claim 9, Oba teaches the method for manufacturing the sensor as claimed in claim 5, wherein the first connection portion has a circular or polygonal cross section in a direction perpendicular to the axial direction, and the second connection portion has a circular or polygonal cross section in a direction perpendicular to the axial direction (the above annotated Fig.6 in Oba shows that both the first connection portion and the second connection portion have a circular cross section in a direction perpendicular to the axial direction).

Response to Arguments

Applicant's arguments, see Remarks Pgs. 7-11, filed 7/1/2022, with respect to the 35 U.S.C. § 102 rejection have been fully considered.
Applicant’s amendments to the Claims have overcome all 35 U.S.C. § 102 rejections for claims 1-7 previously set forth in the Non-Final Office Action mailed May 5, 2022. 
New grounds of rejection for Claims 1-9 under 35 U.S.C. § 102 are necessitated by the amendments as outlined above. 
Applicant’s Argument # 1
	To overcome the 102 rejections set forth in the previous Non-final office action,  applicant amended the claims by using the phrase "central axis in the axial direction" to clarify that the relevant axis cannot be any arbitrary axis. Thus the previously cited prior art Oba (US 2017/0307478A1) does not disclose the claimed structure. 
Examiner’s Response # 1
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection under 102. Although the previously cited prior art Oba (US 2017/0307478A1) fails to teach wherein a central axis in the axial direction of one of the first connection portion and the second connection portion, in all of the plurality of metal terminals, is displaced toward a radially outer side of the sensor element relative to a central axis in the axial direction of a counterpart thereof. The new prior art, Oba (US 2018/0011049 A1), teaches the claimed structure, as outlined in the new grounds of rejection above.  The above annotated Fig.6 in Oba shows that the first connection portion and the second connection portion are in contact with each other, and the central axis in the axial direction of the first connection portion does not coincide with the central axis in the axial direction of the second connection portion. In addition, Oba (US 2018/0011049 A1)  teaches the method of manufacturing the gas sensor (Fig.8). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795